Title: To George Washington from Nathanael Greene, 2 November 1781
From: Greene, Nathanael
To: Washington, George


                  Sir
                     
                     Head Quarters high hills Santee November 2d 1781
                  
                  I beg leave to congratulate your Excellency upon the glorious and important success of your Army.  The news of the surrender of Lord Cornwallis and his Army reached us the 27th in the evening; and it came so well warranted that we had a feu de joy upon it the 28th.  The intelligence came away the 18th from Richmond; but I find by a letter I have since received from Col. Carrington that the surrender did not take place until the 19th.  Nothing can equal the joy that it gives to this Country; and I contemplate the consequences with infinite pleasure.  I long to hear who of my friends are safe, and am inexpressibly happy to hear you are unhurt.  We have nothing of the particulars and wait with no small impatience for their arrival; with which I am in hopes to receive your instructions respecting future operations.
                  As this letter goes by an accidental conveyance I shall not add only that the enemy remain quiet on the lower Country except a small party between Ponpon and Savannah where they have done some mischief in burning a few houses.  I am with the greatest respect & esteem Your Excellencys Most Obed. humble Servt
                  
                     Nath. Greene
                  
               